DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 12-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Publication No. 2017/0004351 (hereinafter Kim) in view of Bolle et al. U.S. Patent Publication No. 6,005,963 (hereinafter Bolle).
Consider claim 1, Kim teaches a method of determining that a finger covers a sensor area of a fingerprint sensor (Figure 1a, 115), the method comprising: on a detection surface of the fingerprint sensor, receiving a finger having a fingerprint topography (Figure 1a, 115); by means of the fingerprint sensor, acquiring an image of the fingerprint of the received finger (Figure 1a and [0042]); dividing an image area of the acquired image, corresponding to the sensor area of the fingerprint sensor, into a plurality of image regions ([0048], divide input fingerprint image to allow neighboring blocks to overlap), said regions partly overlapping each other and covering the whole image area ([0048], divide input fingerprint image to allow neighboring blocks to overlap. Figure 1a, 115. Figure 2 and [0051], fake fingerprint or genuine fingerprint (genuine fingerprint when covers the whole sensor area as shown in figure 1a).
Kim does not appear to teach based on image analysis of each of the plurality of image regions, determining whether there are one or more portions of the whole sensor area that are uncovered by the finger; and when it is determined that there are one or more portions of the whole sensor area that are uncovered by the finger, inhibiting performance of an action associated with the fingerprint sensor.
However, in a related field of endeavor, Bolle teaches a fingerprint image is divided into blocks of pixels (abstract) and further teaches based on image analysis of each of the plurality of image regions, determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Column 1, lines 8-11 and Column 3, lines 1-16, 25-28, rejecting partial fingerprint images. Column 11, lines 25-28, lastly if the fingerprint is ; and when it is determined that there are one or more portions of the whole sensor area that are uncovered by the finger, inhibiting performance of an action associated with the fingerprint sensor (Column 1, lines 8-11, Column 3, lines 1-16, 25-28, Column 11, lines 25-28, rejecting partial fingerprint images).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect partial fingerprint images as taught by Bolle with the benefit that it is therefore critical to design an automatic scheme that examines the quality of an acquired fingerprint image before it is processed so that fingerprints with poor quality caused by conditions like partial impressions or poor condition of the finger (too dry, too wet) can thereafter be identified and rejected as suggested by Bolle in (column 2, lines 44-49).

Consider claim 6, Kim and Bolle teach all the limitations of claim 1. 
Kim does not appear to specifically disclose an overlap between at least two of the plurality of image regions is at least 20%.
However, Kim teaches an overlap between at least two of the plurality of image regions [0075].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide at least 20% overlap in order to meet design choices. It has been held that where the general conditions of a claim are  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 10, Kim and Bolle teach all the limitations of claim 1. In addition, Kim teaches determining that the finger is in contact with the surface of the fingerprint sensor over the whole sensor area (Figure 1a, 115). In addition, Bolle teaches  wherein the determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Column 1, lines 8-11 and Column 3, lines 1-16, 25-28).

Consider claim 12, Kim and Bolle teach all the limitation of claim 1. 
Kim does not appear to specifically disclose wherein each of the plurality of image regions corresponds to a sensor region having a size of at least 0.48 times 0.48 mm of the sensor area.
However, Kim teaches each of the plurality of image regions corresponds to a sensor region having a size of the sensor area [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular size in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 13, Kim and Bolle teach all the limitation of claim 1. 

However, Kim teaches the plurality of image regions consists of image regions [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular number of regions in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 14, Kim and Bolle teach all the limitations of claim 1. In addition, Kim teaches the acquired image is a gray-scale image (Figure 1a, 115).

Consider claim 15, Kim and Bolle teach all the limitations of claim 1. In addition, Kim teaches a non-transitory computer-readable medium storing a computer program product comprising computer-executable components for causing a fingerprint sensing system to perform the method of claim 1 when the computer-executable components are run on processing circuitry comprised in the fingerprint sensing system [0018] and figure 2.

Consider claim 16, it includes the limitations of claim 1 and thus it is rejected by the same reasoning. In addition, Kim teaches fingerprint sensor (Figure 1a, 110), processing circuitry and data storage [0018]. 

Consider claim 17, Kim and Bolle teach all the limitations of claim 16. In addition, Kim teaches the fingerprint sensor is a capacitive, ultrasonic or optical fingerprint sensor ([0087], optical).

Claims 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bolle as applied to claim 1 above, and further in view of Ryshtun et al. U.S. Patent Publication No. 2018/0025202 (hereinafter Ryshtun).
Consider claim 2, Kim and Bolle teach all the limitations of claim 1. In addition, Bolle teaches determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Column 1, lines 8-11 and Column 3, lines 1-16, 25-28).
Kim does not appear to specifically disclose comparing an average intensity value of the image area with at least one intensity value of each of the image regions.
However, in a related field of endeavor, Ryshtun distinguishes an actual finger or a spoof (abstract) and further teaches comparing an average intensity value of the image area with at least one intensity value of each of the image regions (Figure 5 and [0057-0058], mean intensity values and TL, TR, BL, BR and C areas of finger image, where graph 511 is a real finger that covers the whole sensor area. [0106], The factor score is also based on whether a mean intensity for the entire image differs from any mean intensity value for any of the subareas TL, TR, BL, BR, and C by more than a threshold amount).


Consider claim 3, Kim and Bolle teach all the limitations of claim 1. In addition, Bolle teaches determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Column 1, lines 8-11 and Column 3, lines 1-16, 25-28).
Kim does not appear to specifically disclose determining an average intensity value of the image area; for each of the image regions, determining a minimum intensity value; determining a maximum value from the determined minimum intensity values for all regions; calculating a finger contact score (FCSI) as the ratio between said maximum value and said average intensity value; and determining that the finger covers the sensor area when the FCS is below a predetermined threshold.
However, Ryshtun teaches the determining that the finger covers the whole sensor area comprises: determining an average intensity value of the image area for each of the image regions (Figure 5, TL, TR, BL and BR), determining a minimum intensity value (Figure 5, intensities in 511-531); determining a maximum value from the determined minimum intensity values for all regions (Figure 5, maximum value from the intensities in 511-531); calculating a finger contact score (FCSI) as the ratio between said maximum value and said average intensity value ([0106], The factor score is also based on whether a mean intensity for the entire image differs from any mean intensity value for any of the subareas TL, TR, BL, BR, and C by more than a threshold amount. Thus, factor score is based on a proportion or ratio between mean and any of the subareas); and determining that the finger covers the sensor area when the FCS is below a predetermined threshold (Figure 5 and [0106], the difference is small in 511 in comparison to 521-531. Thus, score is below a threshold).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to compare average intensity with regions as taught by Ryshtun in order to distinguish an actual finger or a spoof as suggested in [0106] and figure 5. 

Consider claim 11, Kim and Bolle teach all the limitations of claim 1. 
Kim does not appear to specifically disclose each of the plurality of image region has size of at least 8x8 pixels of the acquired image.
However, Ryshtun teaches each of the plurality of image region has size of at least 8x8 pixels of the acquired image [0053].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular size in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claims 4-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bolle as applied to claims  1 and 16 above, and further in view of Medina et al. U.S. Patent Publication No. 2017/0255338 (hereinafter Medina).
Consider claim 4, Kim and Bolle teach all the limitations of claim 1. 
Kim does not appear to specifically disclose the sensor area covers the whole detection surface of the fingerprint sensor.
However, in a related field of endeavor, Medina teaches a finger sensor (abstract) and further teaches the sensor area covers the whole detection surface of the fingerprint sensor ([0084], the complete sensor surface activated).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to cover the whole detection surface as taught by Medina based or depending on the settings as suggested by Medina in [0084].

Consider claim 5, Kim and Bolle teach all the limitations of claim 1. 
Kim does not appear to specifically disclose the sensor area covers only a part of the fingerprint sensor.
However, Medina teaches the sensor area covers only a part of the fingerprint sensor ([0084], only the corresponding section of the sensor activated).


Consider claim 18, Kim and Bolle teaches all the limitations of claim 16.
Kim does not appear to specifically disclose fingerprint sensor is covered by a glass layer.
However, Medina teaches fingerprint sensor is covered by a glass layer (Figure 2 and [0045], platen layer 208 formed from glass).
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor covered by glass as taught by Medina with the benefit that cover glass should provide protection to the sensing elements as shown in figure 2 and well known in the art. 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bolle as applied to claim 1 above, and further in view of Creasey et al. U.S. Patent Publication No. 2006/0239517 (hereinafter Creasey).
determining that the finger covers the whole sensor area (Figure 1a, 115).
Kim does not appear to specifically disclose after the determining that the finger, detecting a navigation input from the finger.
However, in a related field of endeavor, Creasey teaches a fingerprint sensor (abstract) and further teaches after the determining that the finger, detecting a navigation input from the finger [0035].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a navigation input as taught by Creasey since it might be beneficial to provide cursor control for the display as mentioned in [0035].

Consider claim 8, Kim, Bolle and Creasey teach all the limitations of claim 7. In addition, Creasey teaches the detecting of the navigation input comprises detecting a pressure of the finger against the sensor area [0035].

Consider claim 9, Kim, Bolle and Creasey teach all the limitations of claim 7. In addition, Creasey teaches the detecting of the navigation input comprises detecting a movement of the finger relative to the sensor area [0035].

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
On page 9-10, Applicant argues that “As described in Bolle, one test for determining whether a "partial fingerprint image" is captured is an "area-based test" in which the size of the fingerprint image is determined. Bolle at column 7, lines 30-37. More specifically, this portion of Bolle describes that if the area of the fingerprint image is "too small" the fingerprint image is deemed to be of poor quality and rejected. Id. This is completely unrelated to determining whether the "whole sensor area" is covered by a finger as Bolle specifically states that "in a preferred embodiment, the desired size is twenty percent of the total image size." Id. While it may be true that if the "whole sensor area" is covered, the size test of Bolle is met, that is not what the claims recite. Bolle does not require the whole sensor area to be covered by a finger; Bolle merely requires that the fingerprint image is not "too small" and specifically contemplates that, in a preferred embodiment, up to eighty percent of the total image size could be uncovered (or of insufficient quality) and still meet the size test.”
Bolle teaches in column 11, lines 25-28, lastly if the fingerprint is determined to be partial according to the criteria above, the partial print is reported and is rejected. Thus, Bolle wants to detect complete fingerprints (non partial, as also suggested in and column 3, lines 60-63 and column 10, lines 8-15). Furthermore, as mentioned by the Applicant, Bolle teaches if the fingerprint image (foreground) is too small. If the area of the segmented foreground is less than a desired size (in a preferred embodiment, the desired size is twenty percent of the total image size), the fingerprint image is rejected right away because it is too small, which is consistent with the rejection of partial fingerprint. However, Bolle does not accept partial fingerprint since Bolle explicitly states rejecting partial print. Consequently, this argument has been considered but it is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621